The offense is theft of cattle; the punishment, confinement in the penitentiary for two years.
The trial was had before a special judge. The record is silent touching his election, appointment and qualification. When the trial is had before a special judge, it is imperative that the record show his election and qualification. Arts. 555 and 556, C. C. P.; Mason et al. v. State, 91 S.W.2d 745.
The judgment is reversed and the cause remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                ON STATE'S MOTION FOR REHEARING.